Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined. Claims 1-17 have been allowed. 

The IDS filed on 2/7/2022 has been considered and accepted.

Allowable Subject Matter
Claims 1-17 are allowed (See previous Notice of Allowability). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148


                                                                                                                                                                                          /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148